Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a method and associated apparatus for delivering a fluid which is a gas/liquid mixture by way of a screw spindle pump, said screw spindle pump having a housing which forms at least one fluid inlet and one fluid outlet and in which at least one drive spindle and at least one running spindle, coupled in terms of rotation to the latter, of the screw spindle pump are accommodated, which spindles, in each rotation position of the drive spindle, delimit together with the housing multiple pump chambers, wherein the drive spindle is rotated by a drive in a drive direction, whereby a respective one of the pump chambers that is initially open toward the respective fluid inlet is closed off, the resulting closed-off pump chamber is moved axially toward the fluid outlet and, there, upon attainment of an opening rotation angle, is opened toward the fluid outlet, wherein the drive spindle is driven in such a manner that, for a given pump geometry of the screw spindle pump, the pressure in the respective pump chamber prior to and/or upon attainment of the opening rotation angle is increased in relation to the suction pressure of the screw spindle pump, which prevails in the region of the respective fluid inlet, by at most 20% or by at most 10% of a difference in pressure between the suction pressure and the pressure in the region of the fluid outlet.

As argued by applicant, although the Rathman reference teaches limiting the discharge pressure relative to the suction pressure, the discharge pressure is different than the pressure in the respective pump chamber prior to and/or upon attainment of the opening rotation angle. In fact, Rathman teaches that “whatever pressures are developed in the discharging end of the groove, are released at that point” (Col. 4, Lines 29). As further argued by applicant, although Rathman teaches at most a 1.5 mean value of the number of pump chambers per drive spindle, this alone is not sufficient to yield a structure that limits the pressure increase in the respective pump chamber prior to and/or upon attainment of the opening rotation angle in relation to the suction pressure of the screw spindle pump, which prevails in the region of the respective fluid inlet, by at most 20% or by at most 10% of a difference in pressure between the suction pressure and the pressure in the region of the fluid outlet. While there may be prior art that incidentally increases pressure by the amount recited, the prior art does not teach the structure needed to limit the pressure increase to the amount recited when delivering a gas/liquid mixture, and it would not have been obvious to one of ordinary skill in the art to yield such a feature without improper hindsight reasoning from applicant’s disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, August 19, 2022